                  IN THE UNITED STATES DISTRICT COURT
                                                                              FILED
                      FOR THE DISTRICT OF MONTANA                               FEB 1 4 2019
                           MISSOULA DIVISION
                                                                             Clerk, U.S District Court
                                                                                District Of Montana
                                                                                      Missoula

 HOMES FOR OUR TROOPS, INC.,                          CV 18-121-M-DWM

              Plaintiff,

       vs.                                                    ORDER

 ELEMENTS OF CONSTRUCTION,
 INC.,

              Defendant.


      The parties having consented to the entry of a stipulated judgment as to

Count III, (Doc. 34-1 ),

      IT IS ORDERED that the parties' Stipulated Judgment (Doc. 34-2) is

APPROVED. Fed. R. Civ. P. 58(b)(2)(B). The Clerk is directed to enter judgment

as to Count III consistent with the Stipulated Judgment. Pursuant to the parties'

Notice of Settlement, (Doc. 34 ), the plaintiff shall file to dismiss all remaining

claims on or before February 19, 2019, at which time the March 25 , 201 trial will

be vacated.                 .J.--
      DATED this    J!i     day ofFebruary, 2019.
